Exhibit 10.1


THIRD AMENDED AND RESTATED
EMPLOYMENT AGREEMENT OF
STEVEN R. MUMMA


This THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made
and entered into this day of April 19, 2018 (the “Effective Date”), between New
York Mortgage Trust, Inc., a Maryland corporation (the “Company”), and Steven R.
Mumma (the “Executive”). This Agreement amends, restates and supersedes in all
respects that certain Second Amended and Restated Employment Agreement, dated as
of November 3, 2014, by and between the Company and the Executive.
The Executive is presently employed as the Chief Executive Officer of the
Company. The Board of Directors of the Company (the “Board”) recognizes that the
Executive’s contribution to the growth and success of the Company has been
substantial. The Board desires to provide for the continued employment of the
Executive and to make certain changes in the Executive’s employment agreement
with the Company, including but not limited to the elimination of “single
trigger” restricted stock award acceleration, which the Board has determined
will reinforce and encourage the continued attention and dedication to the
Company of the Executive as a member of the Company’s management, in the best
interest of the Company and its shareholders. The Executive is willing to commit
himself to continue to serve the Company, on the terms and conditions herein
provided.
In order to effect the foregoing, the Company and the Executive wish to amend
and restate the Executive’s employment agreement with the Company on the terms
and conditions set forth below. Accordingly, in consideration of the premises
and the respective covenants and agreements of the parties herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:
1.Employment. The Company hereby agrees to continue to employ the Executive, and
the Executive hereby agrees to continue to serve the Company, on the terms and
conditions set forth herein.


2.Term.


(a)The Term of this Agreement will commence on the Effective Date and end on
December 31, 2019 (the “Expiration Date”), unless further extended or sooner
terminated as hereinafter provided. “Term” shall mean the period from the
Effective Date through the first to occur of the Expiration Date (unless the
Term is extended in accordance herewith) or the Date of Termination in the event
this Agreement is sooner terminated pursuant to Section 6.


(b)The Company agrees to provide the Executive with written notice, at least 90
days prior to the Expiration Date, of its determination not to extend the Term
of this Agreement (a “Notice of Non-Renewal”). Failure by the Company to provide
the Executive with a Notice of Non-Renewal at least 90 days prior to the
Expiration Date will result in the automatic extension of the Term for another
one-year period after the Expiration Date, and the new Expiration Date will be
the first anniversary of the previous Expiration Date for purposes of this
Agreement.


(c)In the event that (i) the Company provides the Executive with a Notice of
Non-Renewal in accordance with paragraph (b) above, (ii) the Parties do not
enter into a new employment agreement, and (iii) neither the Company nor the
Executive terminates the Executive’s employment in accordance with the terms of
this Agreement prior to the Expiration Date, then the Executive will be deemed




--------------------------------------------------------------------------------

Exhibit 10.1


from and after the Expiration Date to be an employee at-will of the Company
without the benefit of an employment agreement.


3.Position and Material Duties. The Executive shall serve as the Chief Executive
Officer of the Company and shall have such responsibilities, duties and
authority as he may have as of the date hereof (or any position to which he may
be promoted after the date hereof) and as may from time to time be assigned to
the Executive by the Board that are consistent with such responsibilities,
duties and authority. In that capacity, the Executive shall be responsible for
(a) oversight of the Company’s day to day operations, (b) financial performance
and reporting (external and internal), (c) investor relations, (d) supervision
of employees and outside consultants and asset managers, (e) compliance with
regulatory, tax and accounting rules and regulations, and (f) managing trading,
credit and investment banking relationships (collectively hereinafter, “Material
Duties”). The Executive shall also serve as a senior executive officer of
certain subsidiaries of the Company, with positions, titles and responsibilities
that are suitable for the Chief Executive Officer of the Company, at the
reasonable request of the Board without additional compensation. The Executive
shall devote substantially all his working time and efforts to the business and
affairs of the Company; provided, that nothing in this Agreement shall preclude
Executive from serving as a director or trustee in any other firm or from
pursuing personal real estate investments and other personal investments, as
long as such activities do not interfere with Executive’s performance of his
duties hereunder.


4.Place of Performance. In connection with the Executive’s employment by the
Company, the Executive shall be based at the principal executive offices of the
Company in New York, New York, except for required travel on the Company’s
business to an extent substantially consistent with present business travel
obligations.


5.Compensation and Related Matters.
(a)Base Salary. The Company shall pay the Executive a base salary annually (the
“Base Salary”), which shall be payable in periodic installments according to the
Company’s normal payroll practices. The Executive’s Base Salary shall be
$800,000. During the Term, the Board or the Compensation Committee of the Board
(the “Compensation Committee”) shall review the Base Salary at least once a year
to determine whether the Base Salary should be increased effective the following
January 1. Any increase shall be determined before March 31 of each year and
shall be retroactive to January 1. The Base Salary, including any increases,
shall not be decreased during the Term. For purposes of this Agreement, the term
“Base Salary” shall mean the amount established and adjusted from time to time
pursuant to this Section 5(a).
(b)Cash Incentive Awards.


(i)Annual Cash Bonus. The Executive shall be eligible to participate in the
Company’s annual cash incentive bonus plan adopted by the Compensation Committee
for each fiscal year (including any partial year) during the Term of this
Agreement (“Bonus Plan”). The Compensation Committee will adopt a Bonus Plan for
each fiscal year during the Term by no later than March 31 of that fiscal year.
If the Executive or the Company, as the case may be, satisfies the performance
criteria contained in such Bonus Plan for a fiscal year, he shall receive an
annual Incentive Bonus (as defined below) in an amount pursuant to such Bonus
Plan or as determined by the Compensation Committee, as applicable, and subject
to ratification by the Board, if required. The Bonus Plan shall contain both
individual and corporate performance goals for each fiscal year established by
the Compensation Committee. If the Executive or the Company, as the case may be,
fails to satisfy the performance criteria contained in such Bonus Plan for a
fiscal year, the Compensation Committee may determine whether any Incentive
Bonus shall be payable to Executive for that year, subject to ratification




--------------------------------------------------------------------------------

Exhibit 10.1


by the Board, if required. The annual Incentive Bonus (if any) shall be paid to
the Executive no later than March 14 of the year immediately following the year
for which the applicable Bonus Plan was adopted. If the Compensation Committee
does not adopt a Bonus Plan for a particular fiscal year, the Executive will
entitled to receive an Incentive Bonus for that year in an amount that is
determined by the Compensation Committee in its discretion. For the avoidance of
doubt, the New York Mortgage Trust, Inc. 2018 Annual Incentive Plan is the Bonus
Plan adopted by the Compensation Committee for the 2018 fiscal year for purposes
of this Section 5(b)(i) and Section 6(e)(ii) hereof.


(ii)Definition of Incentive Bonus. For purposes of this Agreement, the term
“Incentive Bonus” shall mean any annual cash bonus payable pursuant to
Section 5(b)(i). Failure by the Executive to satisfy the performance criteria in
the Bonus Plan does not constitute a failure by the Executive to “perform his
Material Duties” as provided in paragraph 6(c)(iii).


(c)Stock Based Awards. The Company has established the 2010 Stock Incentive Plan
and the 2017 Equity Incentive Plan (collectively, the “Stock Incentive Plan”).
Subject to the terms and conditions of the Stock Incentive Plan, as amended from
time to time, the Executive shall be eligible to participate in the Stock
Incentive Plan, and shall be eligible to receive restricted stock awards under
the Stock Incentive Plan. The Compensation Committee shall approve any such
awards made to the Executive pursuant to the Stock Incentive Plan.


(i)Stock Incentive Plan Restricted Stock Awards. Any restricted shares of
Company common stock awarded to the Executive (“Restricted Stock Grants”) shall
be subject to forfeiture restrictions that will lapse in equal amounts on each
of the first three anniversaries from the date of grant such that the forfeiture
restrictions shall lapse 1/3 on the first anniversary of the date of grant, 1/3
on the second anniversary of the date of grant and 1/3 on the third anniversary
of the date of grant, provided the Executive remains continuously employed by
the Company on each such date. Notwithstanding the foregoing, each Restricted
Stock Grant will become 100% vested and all restrictions thereunder will lapse
upon a termination of the Executive’s employment with the Company (i)  by the
Company without Cause (as defined herein), (ii) by the Executive for Good Reason
(as defined herein), (iii) due to the Executive’s death, or (iv) due to the
Executive’s Disability (as defined below), and the Executive will forfeit all
unvested shares subject to the Restricted Stock Grants upon the termination of
the Executive’s employment with the Company by the Company for Cause or by the
Executive for other than Good Reason. The shares subject to the Restricted Stock
Grants will have voting and dividend rights. Notwithstanding anything to the
contrary contained in this Agreement, the Stock Incentive Plan or the individual
award agreements governing the Restricted Stock Grants awarded to the Executive
on or prior to the Effective Date, in no event shall the Executive become vested
in any portion of such Restricted Stock Grants solely upon the occurrence of a
Change in Control (as defined in the Stock Incentive Plan).


(d)Benefits.


(i)Vacation. The Executive shall be entitled to four (4) weeks of paid vacation
per full calendar year. The Executive shall not be entitled to carry over any
unused vacation time from year to year.






--------------------------------------------------------------------------------

Exhibit 10.1


(ii)Sick and Personal Days. The Executive shall be entitled to sick and personal
days in accordance with the policies of the Company.


(iii)Employee Benefits.


(A)Participation in Employee Benefit Plans. Subject to the terms of any
applicable plans, policies or programs, the Executive and his spouse and
eligible dependents, if any, and their respective designated beneficiaries where
applicable, will be eligible for and entitled to participate in any Company
sponsored employee benefit plans, including but not limited to benefits such as
group health, dental, accident, disability insurance, group life insurance, and
a 401(k) plan, as such benefits may be offered from time to time, on a basis no
less favorable than that applicable to other executives of the Company.


(B)Disability Insurance. During the Term and for a period of five years
thereafter, the Company shall reimburse the Executive the amount of the premiums
paid by the Executive on, at the Executive’s cost, renewable long-term
Disability plans that, subject to the terms of such plans and any applicable
policies or programs, provides for payment in the aggregate of not less than
$240,000.00. The Company shall not be obligated to reimburse the Executive for
such amounts until the Executive has presented the Company with a statement
documenting such payments.


(C)Annual Physical. If the Executive desires an annual physical examination, the
Company shall provide, at its cost, a medical examination for the Executive on
an annual basis by a licensed physician in the New York, New York metropolitan
area selected by the Executive. The results of the examination and any medical
information or records regarding the examination will be provided by the
physician to the executive, and not to the Company.


(D)Directors and Officers Insurance. During the Term and for a period of 24
months thereafter, the Executive shall be entitled to director and officer
insurance coverage for his acts and omissions while an officer and director of
the Company on a basis no less favorable to him than the coverage provided to
current officers and directors.


(E)Key Man Life Insurance. The Company may purchase on the life of the Executive
up to $15.0 million of key man life insurance with the Company as the
beneficiary of the death benefit.


(iv)Expenses, Office and Systems Support. The Executive shall be entitled to
reimbursement of all reasonable expenses, in accordance with the Company’s
policy as in effect from time to time and on a basis no less favorable than that
applicable to other executives of the Company, including, without limitation,
telephone, reasonable travel and reasonable entertainment expenses incurred by
the Executive in connection with the business of the Company, upon the
presentation by the Executive of appropriate documentation. The Executive shall
also be entitled to appropriate office space, systems support and other critical
services necessary for the performance of the Executive’s duties.






--------------------------------------------------------------------------------

Exhibit 10.1


6.Termination. The Executive’s employment hereunder may be terminated without
any breach of this Agreement only under the following circumstances:


(a)Death. The Executive’s employment hereunder shall terminate upon his death.


(b)Disability. If, in the written opinion of a qualified physician reasonably
agreed to by the Company and the Executive, the Executive shall become unable to
perform his duties hereunder due to Disability, the Company may terminate the
Executive’s employment hereunder. As used in this Agreement, the term
“Disability” shall mean inability of the Executive, due to physical or mental
condition, to perform the essential functions of the Executive’s job, after
consideration of the availability of reasonable accommodations, for more than
180 total calendar days during any period of 12 consecutive months.


(c)For Cause. The Company may terminate the Executive’s employment hereunder for
Cause. For purposes of this Agreement, the Company shall have “Cause” to
terminate the Executive’s employment hereunder upon a determination by at least
a majority of the members of the Board (other than Executive) at a meeting of
the Board called and held for such purpose (after reasonable notice is provided
to the Executive of such meeting, the purpose thereof and the particulars of the
basis for such meeting and the Executive is given an opportunity to be heard
before the Board) that Executive (i) has committed fraud or misappropriated,
stolen or embezzled funds or property from the Company or an affiliate of the
Company or secured or attempted to secure personally any profit in connection
with any transaction entered into on behalf of the Company or any affiliate of
the Company, (ii) has been convicted of, or entered a plea of guilty or “nolo
contendere” to, a felony which in the reasonable opinion of the Board brings
Executive into disrepute or is likely to cause material harm to the Company’s
(or any affiliate of the Company) business, financial condition or prospects,
(iii) has, notwithstanding not less than 30 days’ prior written notice from the
Board, failed to perform (other than by reason of illness or temporary
disability) his Material Duties hereunder and has failed to cure same within
such 30 days of Executive’s receipt of said written notice, (iv) has violated or
breached any material law or regulation to the material detriment of the Company
or any affiliates of the Company or its business, or (v) has breached any of his
duties or obligations under this Agreement where such breach causes or is
reasonably likely to cause material harm to the Company. Any notice of
termination delivered by the Company to Executive that purports to notify
Executive of a termination for Cause, but where the Company has not otherwise
followed the procedures set forth in the definition of “Cause” above, shall be
deemed to constitute a notice of termination without Cause pursuant to
Section 6(d) hereof. Neither a notice from the Company to Executive that a
meeting of the Board has been scheduled to determine whether grounds for a
termination for “Cause” exist, nor the holding of such a meeting, shall itself
be construed as a notice of termination for such purpose.


(d)Without Cause. The Company may at any time terminate the Executive’s
employment hereunder without Cause.


(e)Termination by the Executive.


(i)The Executive may terminate his employment hereunder (A) for Good Reason by
giving the Company a Notice of Termination within ninety (90) days of the
initial existence of the condition giving rise to the Executive’s termination of
employment for Good Reason or (B) other than for Good Reason by giving the
Company a Notice of Termination at least thirty (30) days prior to the Date of
Termination.






--------------------------------------------------------------------------------

Exhibit 10.1


(ii)For purposes of this Agreement, “Good Reason” shall mean (A) a failure by
the Company or its successors or assigns to comply with any material provision
of this Agreement which has not been cured within thirty (30) days after a
Notice of Termination has been given by the Executive to the Company, (B) the
assignment to the Executive of any Material Duties inconsistent with the
Executive’s position with the Company or a substantial adverse alteration in the
nature or status of the Executive’s responsibilities without the consent of the
Executive, except that (i) a determination by the Nominating and Corporate
Governance Committee of the Board of Directors not to nominate the Executive for
re-election as a director of the Company or (ii) a failure by the Company’s
stockholders to elect the Executive as a director of the Company shall not be
deemed to be “Good Reason,” (C) without the consent of the Executive, a material
reduction in employee benefits other than a reduction generally applicable to
similarly situated executives of the Company, (D) without the consent of the
Executive, relocation of the Company’s principal place of business outside of
the Borough of Manhattan in the City of New York, (E) any failure by the Company
to pay the Executive Base Salary or any Incentive Bonus to which he is entitled
under a Bonus Plan, or (F) delivery by the Company to the Executive of a Notice
of Non-Renewal in accordance with the requirements of Section 2(b) hereof;
provided, however, that the Executive shall only have the right to terminate his
employment hereunder for Good Reason as a result of such Notice of Non-Renewal
by providing Notice of Termination to the Company prior to the Expiration Date.


(f)Any termination of the Executive’s employment by the Company or its
successors or assigns or by the Executive (other than termination pursuant to
subsection (a) or (b) of this Section 6) shall be communicated by written Notice
of Termination to the other party hereto in accordance with Section 12. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall (i) indicate the specific termination provision in this Agreement relied
upon, (ii) set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the Executive’s termination of employment is
for Good Reason, set forth the condition giving rise to the Executive’s
termination of employment for Good Reason.


(g)“Date of Termination” shall mean, at any time during the Term, (i) if the
Executive’s employment is terminated by his death, the date of his death,
(ii) if the Executive’s employment is terminated pursuant to subsection
(b) above, the date as of which the physician’s written opinion is received by
the Company, (iii) if the Executive’s employment is terminated pursuant to
subsection (c) above, the date specified in the Notice of Termination, (iv) if
the Executive’s termination of employment is for Good Reason, the date that is
the first day following the end of the Company’s thirty (30) day cure period
described in in Section 6(e)(ii) and (v) if the Executive’s employment is
terminated for any other reason, the date that is thirty (30) days following the
date on which a Notice of Termination is given.


7.Compensation Upon Termination, Death or During Disability.


(a)Death. If the Executive’s employment is terminated by his death, the Company
shall, subject to Section 7(d)(iv) below, within thirty (30) days following the
date of the Executive’s death, pay to the Executive’s designated
beneficiary(ies) an amount equal to the Executive’s annual Base Salary for the
year in which the termination took place, and an amount equal to the Executive’s
target Bonus for the year in which the termination took place. The Company shall
also provide any other amounts to which the Executive is entitled pursuant to
death benefit plans, programs and policies. In




--------------------------------------------------------------------------------

Exhibit 10.1


addition, all stock options, restricted stock awards and any other equity awards
granted by the Company to the Executive shall become fully vested, unrestricted
and exercisable as of the Date of Termination. The Company shall continue
benefits for surviving spouse or other dependents covered under the Executive’s
health insurance policy as of the date of Executive’s death for a period of 18
months after the termination date.


(b)Disability. During any period that the Executive fails to perform his duties
hereunder as a result of his incapacity due to a physical or mental condition
(“disability period”), the Executive shall continue to receive his full Base
Salary at the rate then in effect for such disability period (and shall not be
eligible for payments under the disability plans, programs and policies
maintained by the Company or in connection with employment by the Company
(“Disability Plans”)) until his employment is terminated pursuant to
Section 6(b) hereof, and upon such termination, the Executive shall, within
thirty (30) days of such termination, be entitled to all amounts to which the
Executive is entitled pursuant to the Disability Plans. The Executive’s rights
under any long-term Disability Plan shall be determined in accordance with the
provisions of such plan. In addition, upon the Executive’s termination in
accordance with Section 7(b) hereof, all stock options, restricted stock grants
awards and any other equity awards granted by the Company to the Executive shall
become fully vested, unrestricted and exercisable as of the Date of Termination.


(c)Cause or other than Good Reason. If the Executive’s employment shall be
terminated by the Company for Cause or by the Executive for other than Good
Reason, the Company shall pay the Executive his full Base Salary through the
Date of Termination at the rate in effect at the time Notice of Termination is
given and reimburse the Executive for all reasonable and customary expenses
incurred by the Executive in performing services hereunder prior to the Date of
Termination in accordance with Section 6(d), and the Company shall have no
further obligations to the Executive under this Agreement.


(d)Termination by the Company without Cause (other than for death or Disability)
or Termination by the Executive for Good Reason. If the Company or its
successors or assigns shall terminate the Executive’s employment other than for
death, Disability pursuant to Section 6(b) or Cause, or the Executive shall
terminate his employment for Good Reason, then:


(i)the Company shall pay the Executive any earned and accrued but unpaid
installment of Base Salary through the Date of Termination at the rate in effect
at the time Notice of Termination is given and all other unpaid and pro rata
amounts to which the Executive is entitled as of the Date of Termination under
any compensation plan or program of the Company, including without limitation,
the approved annual Bonus Plan for the year in which the Date of Termination
occurs and all accrued but unused vacation time, such payments to be made in a
lump sum within thirty (30) days following the Date of Termination;


(ii)in lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination, the Company shall pay as liquidated
damages to the Executive the greater of (A) $1,000,000 or (B) the product of
(x) one and one-half (1½) and (y) the sum of the Executive’s Base Salary in
effect at the Date of Termination and the average annual Incentive Bonus earned
by the Executive during the two most recently completed fiscal years prior to
the year in which the Change of Control or termination event occurs; such
payment to be made in a lump sum within thirty (30) days following the Date of
Termination. In addition, all stock options, restricted stock awards and any
other equity awards granted by the Company




--------------------------------------------------------------------------------

Exhibit 10.1


to the Executive shall become fully vested, unrestricted and exercisable as of
the Date of Termination;


(iii)In the case of a termination of the Executive’s employment by the Company
without Cause or for Disability, or by the Executive for Good Reason, the
Company shall pay the full cost for the Executive to participate in the health
insurance plan in which the Executive was enrolled immediately prior to the Date
of Termination for a period of eighteen (18) months, provided that the
Executive’s continued participation is possible under the general terms and
provisions of such plans and programs. In the event that the Executive’s
participation in any such plan or program is barred, the Company shall arrange
to provide the Executive with benefits substantially similar to those which the
Executive would otherwise have been entitled to receive under such plan from
which his continued participation is barred; and


(iv)The obligations of the Company to make any payments to Executive required
under the first sentence of Section 7(a) or Section 7(d)(ii) hereof shall be
conditioned on the timely execution and delivery (and non-revocation in any time
provided by the Company to do so) by the Executive (or, in the event of a
payment pursuant to Section 7(a), an authorized representative of Executive’s
estate) of a general release of claims in form and substance reasonably
satisfactory to the Company, which general release of claims shall be provided
to the Executive no later than five (5) days following the Date of Termination.


8.Covenants of the Executive.


(a)General Covenants of the Executive. The Executive acknowledges that (i) the
principal business of the Company is investing in mortgage-backed securities and
other mortgage related assets (such business, and any and all other businesses
that after the date hereof, and from time to time during the Term, become
material with respect to the Company’s then-overall business, herein being
collectively referred to as the “Business”); (ii) the Company knows of a limited
number of persons who have developed the Business; (iii) the Business is, in
part, national in scope; (iv) the Executive’s work for the Company and its
subsidiaries has given and will continue to give the Executive access to the
confidential affairs and proprietary information of the Company and to trade
secrets of the Company and its subsidiaries; (v) the covenants and agreements of
the Executive contained in this Section 8 are essential to the business and
goodwill of the Company; and (vi) the Company would not have entered into this
Agreement but for the covenants and agreements set forth in this Section 8.


(b)Covenant Against Competition. The covenant against competition described in
this Section 8(b) shall apply during the Term and for a period of one (1) year
following the Date of Termination; provided, however, that in the event of
termination of the Executive’s employment by the Company with Cause pursuant to
Section 6(c), the covenant against competition described in this Section 8(b)
shall apply for a period of one hundred eighty (180) days following the Date of
Termination. During the time periods described hereinabove, the Executive
covenants that he shall not, directly or indirectly, own, manage, control or
participate in the ownership, management, or control of, or be employed or
engaged by or otherwise affiliated or associated as an employee, employer,
consultant, agent, principal, partner, stockholder, corporate officer, director
or in any other individual or representative capacity, engage or participate in
any Competing Business (as defined below) in any state or comparable
jurisdiction in which the Company conducts Business as of the Date of
Termination; provided, however, that, notwithstanding the foregoing, (i) the
Executive may own or participate in the ownership of any entity which he owned
or managed or participated in the ownership or management of prior to the
Effective Date which ownership, management or




--------------------------------------------------------------------------------

Exhibit 10.1


participation has been disclosed to the Company; and (ii) the Executive may
invest in securities of any entity, solely for investment purposes and without
participating in the business thereof, if (A) such securities are traded on any
national securities exchange or the National Association of Securities Dealers,
Inc. Automated Quotation System or equivalent non-U.S. securities exchange,
(B) the Executive is not a controlling person of, or a member of a group which
controls, such entity and (C) the Executive does not, directly or indirectly,
own one percent (1%) or more of any class of securities of such entity.


For purposes of this Agreement, “Competing Business” means any real estate
investment trust or other investment vehicle whose business strategy is
primarily focused on investing in and managing residential mortgage-backed
securities and other mortgage-related assets in any geographic region in which
the Company engages in the Business.
(c)All memoranda, notes, lists, records, property and any other tangible product
and documents (and all copies thereof) made, produced or compiled by the
Executive or made available to the Executive during the Term concerning the
Business of the Company and its affiliates shall be the Company’s property and
shall be delivered to the Company at any time on request. Notwithstanding the
above, the Executive’s contacts and contact data base shall not be the Company’s
property. The Executive shall hold in a fiduciary capacity for the benefit of
the Company all secret or confidential information, knowledge or data relating
to the Company or any of its affiliated companies, and their respective
businesses, which shall have been obtained by the Executive during the
Executive’s employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive’s employment with the Company for any reason,
the Executive shall not, without the prior written consent of the Company or as
may otherwise be required by law or legal process, communicate or divulge any
such information, knowledge or data to anyone other than the Company and those
designated by it. The agreement made in this Section 8(c) shall be in addition
to, and not in limitation or derogation of, any obligations otherwise imposed by
law or by separate agreement upon the Executive in respect of confidential
information of the Company.


(d)During the Term and for a period of one (1) year following the termination of
the Executive’s employment for any reason, the Executive shall not, without the
Company’s prior written consent, directly or indirectly, (i) knowingly solicit
or knowingly encourage to leave the employment or other service of the Company
or any of its affiliates, any employee employed by the Company at the time of
the termination thereof or knowingly hire (on behalf of the Executive or any
other person or entity) any employee employed by the Company at the time of the
termination who has left the employment or other service of the Company or any
of its affiliates (or any predecessor of either) within one (1) year of the
termination of such employee’s or independent contractor’s employment or other
service with the Company and its affiliates; or (ii) whether for the Executive’s
own account or for the account of any other person, firm, corporation or other
business organization, intentionally interfere with the Company’s or any of its
affiliates, relationship with, or endeavor to entice away from the Company or
any of its affiliates, any person who during the Executive’s employment with the
Company is or was a customer or client of the Company or any of its affiliates
(or any predecessor of either). Notwithstanding the above, nothing shall prevent
the Executive from soliciting loans, investment capital, or the provision of
management services from third parties engaged in the Business if the activities
of the Executive facilitated thereby do not otherwise adversely interfere with
the operations of the Business.




--------------------------------------------------------------------------------

Exhibit 10.1


(e)The Executive acknowledges and agrees that any breach by him of any of the
provisions of Sections 8(b), 8(c) or 8(d) (the “Restrictive Covenants”) would
result in irreparable injury and damage for which money damages would not
provide an adequate remedy. Therefore, if the Executive breaches, or threatens
to commit a breach of, any of the Restrictive Covenants, the Company and its
affiliates shall have the right and remedy to have the Restrictive Covenants
specifically enforced (without posting bond and without the need to prove
damages) by any court having equity jurisdiction, including, without limitation,
the right to an entry against the Executive of restraining orders and
injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants. This right and remedy shall be in addition to, and not in lieu of,
any other rights and remedies available to the Company and its affiliates under
law or in equity (including, without limitation, the recovery of damages). The
existence of any claim or cause of action by the Executive, whether predicated
on this Agreement or otherwise, shall not constitute a defense to the
enforcement of the Restrictive Covenants. The Company has the right to cease
making the payments provided as part of the Severance Package in the event of a
material breach of any of the Restrictive Covenants that, if capable of cure and
not willful, is not cured within thirty (30) days after receipt of notice
thereof from the Company.


(f)Permitted Disclosures. Nothing in this Agreement shall prohibit or restrict
the Executive from lawfully (i) initiating communications directly with,
cooperating with, providing information to, causing information to be provided
to, or otherwise assisting in an investigation by any governmental or regulatory
agency, entity, or official(s) (collectively, “Governmental Authorities”)
regarding a possible violation of any law; (ii) responding to any inquiry or
legal process directed to the Executive individually from any such Governmental
Authorities; (iii) testifying, participating or otherwise assisting in an action
or proceeding by any such Governmental Authorities relating to a possible
violation of law; or (iv) making any other disclosures that are protected under
the whistleblower provisions of any applicable law. Additionally, pursuant to
the federal Defend Trade Secrets Act of 2016, the Executive shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that: (x) is made (A) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (B) solely for the purpose of reporting or investigating a
suspected violation of law; or (y) is made to the Executive’s attorney in
relation to a lawsuit for retaliation against the Executive for reporting a
suspected violation of law; or (z) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Nothing in this Agreement requires the Executive to obtain prior authorization
from the Company before engaging in any conduct described in this paragraph, or
to notify the Company that Executive has engaged in any such conduct.


9.Successors; Binding Agreement. This Agreement shall be binding upon and inure
to the benefit of successors and permitted assigns of the parties. This
Agreement may not be assigned, nor may performance of any duty hereunder be
delegated, by either party without the prior written consent of the other;
provided, however, the Company may assign this Agreement to any successor to its
business, including but not limited to in connection with any subsequent merger,
consolidation, sale of all or substantially all of the assets or stock of the
Company or similar transaction involving the Company or a successor corporation.


10.Parachute Payments. If any amount payable to, or other benefit receivable by
the Executive pursuant to this Agreement or under other agreements, plans and
agreements is deemed to constitute a “parachute payment” as defined in
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), then
such payments or benefits shall be reduced in accordance with, and to the extent
required by, the provisions of the Stock Incentive Plan.




--------------------------------------------------------------------------------

Exhibit 10.1


11.Continued Performance. Provisions of this Agreement shall survive any
termination of Executive’s employment hereunder if so provided herein or if
necessary or desirable fully to accomplish the purposes of such provisions,
including, without limitation, the obligations of the Executive under the terms
and conditions of Sections 8 and 9. Any obligation of the Company to make
payments to or on behalf of the Executive under Section 7 is expressly
conditioned upon the Executive’s continued performance of the Executive’s
obligations under Sections 8 and 9 for the time periods stated in Sections 8 and
9. The Executive recognizes that, except to the extent, if any, provided in
Section 7, the Executive will earn no compensation from the Company after the
Date of Termination.


12.Notices. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by United States certified or registered mail, return receipt requested,
postage prepaid, addressed as follows:


If to the Executive:


Steven R. Mumma
c/o New York Mortgage Trust, Inc.
275 Madison Avenue
New York, NY 10016


If to the Company:


New York Mortgage Trust, Inc.
275 Madison Avenue
New York, NY 10016
Attention: Compensation Committee


with a copy to:


Vinson & Elkins L.L.P.
901 East Byrd Street
Suite 1500
Richmond, VA 23219
Attention: Christopher Green, Esq.
or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
13.Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and such officer of the Company as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement.




--------------------------------------------------------------------------------

Exhibit 10.1


The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of New York without regard to its
conflicts of law principles.


(a)Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.


(b)Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall deemed to be in an original but all of which together will
constitute one and the same instrument.


(c)Disputes. Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by binding arbitration conducted before a
panel of three arbitrators in New York, New York in accordance with the rules of
the American Arbitration Association then in effect; provided, however, that the
Company shall be entitled to seek a restraining order or injunction in any court
of competent jurisdiction with respect to any violation or threatened violation
of the provisions of Section 9 of this Agreement and the Executive hereby
consents that such restraining order or injunction may be granted without the
necessity of the Company’s posting any bond. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The expenses of arbitration
shall be borne by the Company.


(d)Executive’s Legal Expenses. In the event that the Executive institutes any
proceeding to enforce his rights under, or to recover damages for breach of this
Agreement, the Executive, if he is the prevailing party, shall be entitled to
recover from the Company any actual expenses for attorney’s fees and
disbursements incurred by him.


(e)Indemnification. The Company shall indemnify and hold Executive harmless to
the maximum extent permitted by the laws of the State of Maryland (and the law
of any other appropriate jurisdiction after any reincorporation of the Company)
against judgments, fines, amounts paid in settlement and reasonable expenses,
including attorneys’ fees incurred by Executive, in connection with the defense
of, or as a result of any action or proceeding (or any appeal from any action or
proceeding) in which Executive is made or is threatened to be made a party by
reason of the fact that he is or was an officer or trustee of the Company,
regardless of whether such action or proceeding is one brought by or in the
right of the Company to procure a judgment in its favor (or other than by or in
the right of the Company); provided, however, that this indemnification
provision shall not apply to any action or proceeding relating to a dispute
between the Company and the Executive based on any alleged breach or violation
of this Agreement.


(f)Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, with respect to the
subject matter hereof.


[Signatures on next page]














--------------------------------------------------------------------------------

Exhibit 10.1




IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.
 
 
 
 
 
NEW YORK MORTGAGE TRUST, INC.
 
 
 
 
 
 
By:
/s/ Nathan R. Reese
 
 
Nathan R. Reese
 
 
Managing Director and Secretary

 
 
 
 
 
By:
/s/ Steven R. Mumma
 
 
 
 
 
 













